Citation Nr: 0603713
Decision Date: 02/08/06	Archive Date: 04/11/06

Citation Nr: 0603713	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-13 585	)	DATE FEB 08 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a testicular 
disorder.

2.  Entitlement to a higher initial evaluation for sinusitis, 
with headaches, currently rated 10 percent disabling.

3.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS), currently rated 10 percent disabling.

4.  Entitlement to a compensable initial evaluation for 
costochondrosis.

5.  Entitlement to a compensable initial evaluation for 
patella tendinitis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.  This appeal came to the Board of Veterans' 
Appeals (Board) from February 2001 and later decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board granted a 30 percent 
rating for sinusitis in a November 2004 decision, and 
remanded the other issues listed above for further 
development.  The case is now before the Board with respect 
to the disposition of the right knee issue.  Specifically, a 
question is raised as to the Board's jurisdiction to consider 
the right knee.


FINDINGS OF FACT

1.  Service connection was granted for patellar tendinitis of 
the right knee, and a 0 percent rating assigned, by a rating 
decision in February 2001.

2.  Neither a notice of disagreement, a statement of the 
case, nor a substantive appeal was filed with respect to the 
rating assigned for the right knee.

3.  The Board's November 2004 remand ordered development of 
the right knee rating.


CONCLUSION OF LAW

The Board had no jurisdiction over the rating assigned to the 
right knee disability.  38 U.S.C.A. §§ 7105, 7108 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (2005).  This includes 
occasions in which a statement of the case has not been 
provided.  § 20.904(a)(2).  As the Board lacked jurisdiction 
over the matter, the November 2004 decision will be vacated 
as to the issue identified above.  A new decision addressing 
(for clarity) all matters except the right knee will be 
issued separately; the right knee claim, raised during the 
July 2004 hearing, will be referred to the AOJ for 
appropriate processing.


ORDER

The Board's decision of November 8, 2004, is VACATED with 
respect to the issue of entitlement to a compensable initial 
evaluation for patella tendinitis of the right knee (Issue 
5).



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0430005	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a testicular 
disorder.  

2.	Entitlement to an increased rating for sinusitis, with 
headaches, currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased rating for gastrointestinal 
reflux disease (GERD) and irritable bowel syndrome (IBS), 
currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased (compensable) rating for 
costochondrosis.  

5.	Entitlement to an increased (compensable) rating for 
patella tendonitis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in July 2004.  

The issues of service connection for a testicular disorder 
and increased evaluations for costochondritis, GERD, IBS, and 
a right knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Among the issues developed and certified for appellate 
consideration, service connection for a left knee disorder 
was included.  The veteran withdrew this issue from 
consideration at his hearing on appeal in July 2004.  

By rating decision dated in March 2003, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine, evaluated as 10 percent disabling.  The 
veteran, in correspondence dated in December 2003, submitted 
a notice of disagreement to the evaluation.  This issue has 
not been addressed by the RO, but is before the Board for 
appellate consideration.  Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDING OF FACT

The veteran is treated on a monthly basis for his service-
connected sinusitis that has required antibiotic therapy for 
approximately 6 months over the past year.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for sinusitis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
that he believed pertained to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for sinusitis was granted by the RO in the 
February 2001 rating decision that gave rise to this appeal.  
The disorder was initially assigned a noncompensable rating, 
but a 10 percent evaluation was assigned in a March 2003 
rating decision, effective the date of the original grant of 
service connection.  The veteran continued his appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For chronic maxillary sinusitis, with one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted; with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting, a 30 percent rating is 
warranted.  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is warranted.  38 C.F.R. §4.97; Code 6513.  

The veteran testified at a hearing on appeal before a member 
of the Board in July 2004.  At that time, he stated that he 
had undergone surgery for removal of sinus polyps in November 
2001 and had been on antibiotic therapy for his sinusitis 
since March or April 2004.  At the time of the hearing, the 
veteran submitted outpatient treatment records from his 
private physician, with a waiver of consideration by the RO.  
Those records, dated from June 2001 to December 2003, show 
that the veteran was treated for his sinusitis on an almost 
monthly basis from May 2003 to December 2003 and was 
prescribed antibiotic medication in June 2003 and December 
2003.  

The veteran's sinusitis was shown to require antibiotic 
therapy twice during the second half of 2003 and the veteran 
testified that he was prescribed antibiotics again in early 
2004.  His disorder has required monthly visits to the 
outpatient clinic for treatment.  Under these circumstances, 
the sinusitis is shown to more nearly approximate the 
criteria for a 30 percent rating.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Under these circumstances, the Board 
believes that the 30 percent rating is warranted.  

The veteran has needed surgery for his sinusitis in late 
2001, but this is not shown to have been radical in nature.  
He has not had repeated surgeries with resultant purulent 
discharge or crusting.  As such the 50 percent rating is not 
warranted.  


ORDER

A rating of 30 percent for sinusitis is granted subject to 
the controlling regulations governing the payment of monetary 
benefits.   


REMAND

The veteran is seeking service connection for a testicular 
disorder.  It is noted that the service medical records 
showed swelling of the testicles while he was on active duty.  
He testified at his hearing on appeal that he has continued 
to have similar problems and that he considers his claim for 
service connection for a testicular disorder to be combined 
with a claim for service connection for prostatitis.  He was 
evaluated for compensation purposes prior to his discharge 
from active duty, but this examination did not include a 
special urologic evaluation.  The Board believes that this 
would be helpful for appellate consideration.  

Regarding the issues of increased evaluations for a right 
knee disorder and costochondritis, it is noted that in rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding 
functional loss) must be considered apart from and in 
addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The veteran has 
significant complaints of pain of his chest and was noted to 
have instability of his right knee on outpatient treatment in 
September 2003.  He has contended that this has interfered 
with his ability to maintain employment.  In light of the 
nature of his complaints, the Board finds that the  most 
recent VA physical examination is inadequate for evaluation 
purposes and that further development of the evidence is 
necessary in this case.  Hyder v. Derwinski, 1 Vet. App. 22 
(1991).  Accordingly, an orthopedic examination of the 
appellant should be scheduled.

Regarding the veteran's claim for an increased evaluation for 
GERD and IBS, it is noted that outpatient treatment records 
show that the veteran's condition may have worsened since the 
examination conducted prior to his discharge from service.  
Therefore, an additional examination of his gastrointestinal 
disorders is warranted.  

In view of the forgoing, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
an appropriate VA examination to 
determine the current extent of his right 
knee and costochondral disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner must 
provide a thorough description of the 
appellant's service-connected disorders 
and render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
limitation of motion, instability, pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any.  The examiner must 
then render an opinion concerning the 
effect of the appellant's service-
connected right knee and chest wall 
disabilities on his ordinary activity and 
his ability to procure and maintain 
employment.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the presence or absence of a 
prostate or testicular disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any disorder found is the result of 
disease or injury in service..  

3.  The RO should arrange for the veteran to 
undergo an appropriate VA examination to 
ascertain the current extent of his GERD and 
his IBS.  All indicated studies should be 
performed.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all issues on 
appeal, including the claim for an increased 
evaluation for a back disorder; and all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





